UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5271



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES Z. WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
05-240-RDB)


Submitted:   June 7, 2006                  Decided:   June 16, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray M. Shepard, OBER, KALER, GRIMES & SHRIVER, Baltimore, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Stephanie A. Gallagher, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Z. Williams appeals the district court’s judgment

entered pursuant to his conditional guilty plea to possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) & (b)(1)(A) (2000).   Williams’ plea reserved the right

to challenge the district court’s denial of his motion to suppress

evidence, which is the sole subject of this appeal.        We have

reviewed the record and briefs and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court

in its order denying the motion to suppress.   See United States v.

Williams, No. CR-05-240-RDB (D. Md. Dec. 22, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -